DETAILED ACTION
Claims 1, 3-8, 13, and 15-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021, has been entered.
 
Specification
The amended title submitted on February 23, 2021, is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends --Branch Target Buffer Filtering based on Memory Region Access Count--.

Drawings
The examiner notes that replacement FIG.5 submitted on August 28, 2020, has text with a wavy appearance.  This is because there is some blur and non-black coloring in the drawing.  

1.	Open the drawings PDF file with Adobe Acrobat DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck "Print in grayscale (black and white)";
5.	Uncheck "Save ink/toner";
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please check for unintended consequences.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.  If applicant wishes to submit a replacement, applicant is encouraged to 

Claim Notes
While claim 4 is not incorrect, and amendment is not required, the examiner recommends using more precise wording to reduce possible confusion.  That is, the way the claim is worded, if there are, for example, three memory regions and three corresponding access counts, then maintaining all three access counts would be based on identifying a single quantity of accesses to a single region.  In other words, maintaining access count 1 includes identifying a first quantity of accesses to the first region.  Maintaining access count 2 includes identifying the same first quantity of accesses to the same first region.  And, maintaining access count 3 includes identifying the same first quantity of accesses to the same first region.  The invention is understood to instead maintain an access count for a given region by identifying a quantity of accesses to that given region.  As such, the examiner recommends replacing line 2 of claim 4 with --maintaining the access count for the first memory region includes--.  Alternatively, it could replace “identifying…first memory region” with --identifying a quantity of accesses to each of the plurality of memory regions--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 5, amendments to claim 1 appear to require that “first BTB” (in claim 5) be changed to --second BTB--.  From paragraph [0033] of the specification, the BTB count is incremented in response to an L2 BTB miss (also see FIG.3, steps 318-320).  It is the L2 BTB that is not accessed (access is filtered) when the count > threshold (see FIG.3, steps 308-310).  The L2 BTB is thus the second BTB in claim 1, and not the first BTB.  As such, applicant is essentially claiming that the count is incremented in response to a miss at the L1 BTB.  However, this is not the case, because FIG.3 shows that the count is only incremented in response to an L2 BTB miss.  A miss at the L1 BTB does not cause an increment, but a check as to whether the L2 BTB missed.  As such, the invention of claim 5 constitutes new matter.
Referring to claim 7, again, amendments to claim 1 appear to require that “first BTB” be replaced with --second BTB--.  From FIG.3, the counter is reset in response to a hit at the L2 (second) BTB, not the L1 (first) BTB.  See steps 314 and 318-319.  For the counter to be reset, there needs to be a miss at the L1 BTB (not a hit as claimed).  As such, the claim is directed to new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 13, both instances of “the maintained access count for the first memory region”.  No such count specifically for the first region was previously set forth.  The “identify” paragraph covers an embodiment where there is a single access count that is associated with all regions.
In claim 16, “the access count for the first memory region” for similar reasons as above.
Claims 15-20 are rejected due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1, 3-8, 13, and 15-20 are allowed over the prior art.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell, U.S. Patent Application Publication No. 2013/0145135, has taught tracking a number of memory accesses per unit time (access counts) and based on number being above a threshold, the number of predicted branches that haven’t been resolved (levels) per thread per core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183